EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment:
 	The Abstract has been amended to form a single paragraph.


The application has been amended as follows: 

In the Abstract, 
	lines 6-7 have been replaced in their entirety by the following:
-- manufacturing of a printed wiring board. To achieve the object, the resin composition used --



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a resin composition comprising: the recited styrene-modified polyphenylene ether compound; the recited amount of styrene-butadiene block copolymer; the recited amount of a diallyl phthalate-based polymer; and the recited amount of the specified curl-lessening compound; wherein the diallyl phthalate-based polymer functions as a solubility-promoting modifier with respect to solutions used to selectively remove and/or dissolve said resin composition prior to metal plating (claims 1, 11).
 	KOMORI ET AL (US 5,334645) and KOJIMA ET AL (US 2010/0252310) and KAWABE ET AL (US 2007/0129502) fail to disclose the use of diallyl phthalate-based polymer as a solubility-modifying component in resin compositions containing styrene-modified polyphenylene ether and styrene-butadiene block copolymer.
 	ISHIMATSU (US 2001/0030022) and WRIGHT ET AL (US 3,923,929) and TANAKA ET AL (US 4,518,764) fail to disclose the use of diallyl phthalate-based polymer as a solubility-modifying component in resin compositions.
 	JP 05-063323 and JP 07-182921 and JP 06-052716 and JP 03-275760 and JP 01-215851 and JP 01-215852 and JP 01-189999 and TW 2009-04896 fail to disclose the use of the recited curl-reducing compound in resin compositions containing styrene-modified polyphenylene ether and styrene-butadiene block copolymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 4, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787